Citation Nr: 1618353	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-15 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran submitted a statement explaining that he did not desire a Board hearing.  Thus his request for a Board hearing is withdrawn.

In June 2015 the Board granted service connection for tinnitus and remanded the hearing loss matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss manifested as a result of exposure to acoustic trauma during service.

2.  The Veteran has a current right ear hearing loss disability for VA purposes, but the evidence shows that it is unrelated to any aspect of his active military service, including any noise exposure incurred therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for right ear hearing loss disability is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) through correspondence dated in July 2009, prior to the initial adjudication of his bilateral hearing loss claim.   

VA also has satisfied its duty to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of his service treatment records.  The Veteran has not indicated that he received VA treatment for hearing loss but has reported having treated privately, with private records obtained and associated with his file.  The Veteran was provided with a VA examination and addendum in connection with his claim.  The Board concludes that the examination and addendum are adequate and that a new examination is not necessary.   

In sum, the Board finds that VA has fulfilled its duties to notify the Veteran and has also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his hearing loss claim.  See 38 U.S.C.A. § 5103A (a), (d) (2014).  As such, appellate review of that issue may now proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

II. Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by in-service noise exposure due to combat related noise from various weapons and that service connection is therefore warranted for that disability. 

Service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as sensorineural hearing loss (organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 
40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a right ear hearing loss disability but the balance of the evidence warrants a grant of service connection for left ear hearing loss disability. 

The Veteran's personnel records indicate that he was awarded the Combat Action Ribbon.  As such, his reports of in-service noise exposure during combat are established via the Veteran's lay testimony.  38 U.S.C.A. § 1154(b).

Left ear hearing loss for VA purposes was shown on audiological testing at the Veteran's November 2009 VA examination, while audiological findings consistent with right ear hearing loss for VA purposes were shown on test results from a May 2011 private audiological report signed by P.H., au.D., who diagnosed mild sensorineural hearing loss for the right ear and also diagnosed mild sensorineural hearing loss for the left ear with a moderate high frequency notch.  See 38 C.F.R. § 3.385.  Thus the Board finds that the first requirement for service connection, that of current disability is met for each ear.  The question that remains is whether there is a nexus between the in-service noise exposure and his current bilateral hearing loss.    

Service treatment records do not reflect test findings meeting the VA's definition of hearing loss at any time in service, but do reflect some significant findings which were later addressed by VA examiners.  

On entrance in November 1985 the Veteran's ears were normal on inspection and his audiological findings with pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
10
0


Later a reference audiogram from May 1987 revealed the following findings with pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
10
5
0
0
5

Multiple audiograms for hearing conservation data were taken throughout service with the results compared to the May 1987 reference audiogram.  They included a September 1988 audiogram which showed normal hearing for both ears, although a hearing threshold of 25 decibels at 500 Hertz was noted in the left ear.  Later an August 26, 1992 audiogram reported significant threshold shifts of 20 decibels at 3000 Hertz for the left ear and 15 decibels at 4000 Hertz, in the left and right ears when compared to the May 1987 reference audiogram.  The rest of the threshold shifts were less than 15 Hertz in both ears and were not marked as significant.  

On separation examination in September 1992, the audiological evaluation findings with pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
0
20
10
20
20

A notation at the end of the separation examination stated "borderline audiogram" but provided no further explanation.  It is noted that the hearing conservation data record from September 3, 1992 with its findings recorded on the separation examination again marked the threshold shift for the left ear as 20 decibels and 
15 decibels but with no shift over 10 decibels for either ear.  


In November 2009, the Veteran was afforded a VA examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
25
25
LEFT
10
10
25
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The findings met the VA criteria for hearing loss in the left ear but not the right ear.  The examiner noted the Veteran's history of having inservice noise exposure including from weapons such as the M16, M203 anti-tank guns, LAWs and rockets, with ear protection was worn when able.  Occupationally he worked as a welder and prison worker with mini-14 rifle shotgun and pistol, but reported ear protection is mandated and worn.  He was noted to deny recreational noise exposure.  

The November 2009 examiner gave an opinion that it was less likely than not that bilateral hearing loss was related to service.  As rationale, the examiner explained that all hearing testing undertaken during service revealed normal hearing. Additionally, the examiner pointed to the fact that there were no significant changes in hearing thresholds during service. Because of this, coupled with the fact that the Veteran had normal hearing at separation, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  However this opinion was shown to be inadequate.  First the examiner failed to address the findings in the September 1988 audiogram that revealed a hearing threshold of 25 decibels at 500 Hertz in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is from 0 to 20 decibels, higher readings indicate some level of hearing loss).  Additionally the examiner's opinion that the Veteran did not display any significant changes in hearing thresholds during service, despite notations in the service treatment records noting a significant threshold shift between the May 1987 reference audiogram and the August 1992 audiogram, as well as the findings on the Veteran's September 1992 separation examination, including the notation of "borderline audiogram."  See September 1992 Separation Examination Report.  As such, the opinions in this examination lack probative value, although the test results are probative for the purpose of finding the presence of hearing loss in the left ear for VA purposes.  

As noted earlier, a May 2011 private audiology report that diagnosed sensorineural hearing loss in the right ear and mild with moderate high frequency notch in the left ear, revealed findings of right ear hearing loss for VA purposes for the first time. This was shown via a roughly drawn audiological graph showing the right ear to be over 40 decibels at 4000 Hertz.  The left ear also continued to show findings of hearing loss for VA purposes with the audiological graph drawn to suggest it was over 40 decibels at 3000 Hertz and 50 decibels at 4000 Hertz.  See 38 C.F.R. § 3.385.  

In July 2011 the Veteran was seen by a private specialist, Dr. D.M. who noted the Veteran's history of having military noise exposure in service, with a history of muffled hearing for 2-3 days after such exposure.  This doctor diagnosed mild to moderate sensorineural loss in both ears with an opinion that such hearing loss is "certainly at least partially due to significant severe noise exposure in military service."  The same opinion was expressed in a letter drafted by Dr. D.M. the same month.  Although this specialist explained that the Veteran had normal hearing prior to service and the Veteran experienced decreased hearing in service, he failed to provide a rationale to support his opinion that hearing loss is related to military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and supported with sound reasoning for the conclusion). Without a full rationale, service connection cannot be awarded solely based on the conclusory opinion of Dr. D.M.

In September 2015 a VA addendum opinion was obtained which included review of the records in the claims file.  Regarding the right ear, the examiner gave an opinion that the veteran's right ear hearing loss is less likely as not related to service.  In the rationale the examiner stated that the Veteran's report of noise exposure and hearing loss in the right ear is noted and appreciated.  However, the examiner stated that objective evidence located in the folder rebuts the claim of hearing loss in the right ear.  When comparing enlistment testing (11/15/85), reference testing (5/11/87), and separation testing (9/3/92), there are no significant changes in hearing thresholds and all thresholds are within normal limits.  There was no record of complaint or treatment of the claimed condition in service records.  The examiner cited to a 2005 study from the Institute of Medicine (IOM) study (with references provided) which did not find a sufficient basis to conclude that delayed-onset hearing loss occurs when hearing was normal at separation or where there were no permanent threshold changes during military service.  The IOM study found no sufficient basis on which to conclude that normal hearing upon discharge is causally related to hearing loss that develops later (after active duty).  Thus the examiner concluded that based on the objective evidence (enlistment, baseline, and separation audiograms); there is no evidence on which to conclude that the veteran's current right ear hearing loss was caused by or a result of noise exposure during service.

Regarding the left ear the examiner gave a different opinion, stating that the Veteran's left ear hearing loss is at least as likely as not related to military service.  The rationale provided in this favorable opinion pointed out that when comparing enlistment testing (11/15/85), reference testing (5/11/87), and separation testing (9/3/92), there are significant changes/decreases in hearing thresholds noted.  The examiner pointed out that when comparing enlistment with separation testing, there are significant decreases in left ear thresholds at 1000 Hz and 3000 Hz; threshold at 3000 Hz is consistent with noise exposure.  When comparing reference with separation testing, the examiner noted that there are significant decreases in left ear thresholds at 3000 and 4000 Hz, frequencies which are both associated with noise exposure.  The examiner conceded as to being unable to provide meaning as to the significance of the comments about the "borderline" audiology findings on the separation examination without knowing whether the military examiner was describing the Veteran's hearing as borderline as opposed to the changes in hearing thresholds.  

The Board finds that the evidence supports a grant of service connection for left ear hearing loss.  In particular the opinion from the September 2015 VA examiner, which is only probative medical opinion on the issue of nexus that is supported by adequate rationale, has linked the Veteran's confirmed left ear hearing loss to his conceded in-service noise exposure.  The rationale is noted to have related the significance of the Veteran's hearing threshold shifts in service and described them as being consistent with noise related hearing loss.  The earlier VA examination from November 2009 which tends to contradict this opinion is shown to have lacked adequate rationale as discussed above.  None of the other evidence of record is shown to contradict the opinion from the September 2015 examiner, and in fact the July 2011 private specialist's opinion is supportive of it, although lacking in rationale.  Accordingly, service connection for hearing loss of the left ear is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

In regards to the right ear hearing loss the Board finds that the preponderance of the evidence is against this claim.  Again the Board notes that the favorable opinion from the private specialist in July 2011 lacked rationale.  By contrast the unfavorable opinion from the VA examiner in September 2015 supported this opinion with adequate rationale that explained the significance of the findings in the service treatment records which were said to reveal no evidence of hearing loss in service, no significant changes in hearing thresholds and described all thresholds as being within normal limits.  The examiner's rationale also cited to a study which supported the opinion that the right ear hearing loss was not caused by his in-service noise exposure.  The Board finds that this September 2015 VA examiner provided sound reasoning in the analysis of the situation.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  There is not shown to be a medical opinion of record containing adequate rationale which directly contradicts this opinion.

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in September 2015 on which it bases its determination that service connection for right ear hearing loss is not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the appellant's claim for service connection for right ear hearing loss.  As such, the provisions of 38 U.S.C.A. § 5107(b) (West 2014) regarding reasonable doubt are not applicable. The claim must be denied. 

The Veteran is competent to state that he has right ear hearing loss since his service. See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to offer a medical opinion on the etiology of his hearing loss, or any other ear dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus the Board does not find that the Veteran's contentions in this regard carry any significant probative value.  The Board gives far greater weight to the VA examiner's opinion of September 2015 due to the expertise of the examiner and the comprehensive rationale provided. 

Based on the foregoing discussion, the Board finds that preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss and it must be denied.  However the balance of the evidence supports his claim for service connection for left ear hearing loss and it is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied. 


____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


